PER CURIAM
This is a dissolution of marriage case in which the wife seeks modification of the decree in three respects: an adjustment in the distribution of marital assets, deletion of a judgment in favor of husband which represents a share of the equity in the family home, and an award of spousal support. On de novo review, we have determined that the judgment should be deleted; we otherwise affirm.
The paragraph of the decree awarding the family home to wife is modified by deleting the words
«* * * subject to Respondent being awarded judgment as and for his share of the equity in said property in the sum of $12,500.00. Said judgment shall act as a lien against the property and shall be paid on or before July 1, 1982 or the graduation of the parties’ minor child, Karen Lynn Coburn, or upon the sale of the property whichever occurs first. * *
In all other respects, the decree is affirmed.
Affirmed as modified.